Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments, see Remarks, filed on December 1, 2020, with respect to the rejection(s) of claim(s) 11 (and similarly recited claims 18 and 20) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of current prior art of record. Road Sign Detection and Recognition Using Colour Segmentation, Shape Analysis and Template Matching by Malik et al., hereinafter, “Malik” in view of WO 2005/115820 A1 to Frenzel et al., hereinafter, “Frenzel” in addition to Exploiting Street-Level Panoramic Images for Large-Scale Automated Surveying of Traffic Signs to Hazelhoff et al., and WO 2011/154978 A2 to Sinha et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 18 and 20 recite the limitation " that is selected from at least two possible image analysis processes as a function of the operating state of the vehicle” in lines 5-6, respectively.  However, there are several image analysis processes in this field. It is not clear what problem is to be solved; therefore, a person skilled in the art is not able to determine which image analysis processes are to be selected to solve the problem. Therefore renders claims 11, 18 and 20 unclear. 
Claims 11, 18 and 20 recite the limitation "operating state” in line 4, respectively.  In view of claim 5, it is unclear if the “operating state” means stationary/motion, dry/wet, etc. or data values. However, interpreting broadly in view of spec [0035] Third arrangement 113 is configured for analyzing the image and/or the at least one partial image using at least one image analysis method that is selected from at least two possible image analysis methods as a function of the operating state of vehicle 100... Another image analysis method is suited, for example, for analyzing the image and/or the at least one partial image by analyzing colors. If second arrangement 112 determines that an ambient condition of the vehicle is dark, a different image analysis method, which analyzes gray tones, for example, is used at this stage, since, in accordance with specified criteria, the image and/or the at least one partial image contain(s) too few color values because of the dark environment., Examiner relies on Malik et al., Frenzel et al., Hazelhoff et al. and Sinha et al., as described herein below. 
Likewise claims 12-17 and 19 are rejected under 35 U.S.C. 112(b) because they are dependents of claim 11 and 18, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Road Sign Detection and Recognition Using Colour Segmentation, Shape Analysis and Template Matching by Malik et al., hereinafter, “Malik” in view of WO 2005/115820 A1 to Frenzel et al., hereinafter, “Frenzel”, Exploiting Street-Level Panoramic Images for Large-Scale Automated Surveying of Traffic Signs to Hazelhoff et al., hereinafter, “Hazelhoff” and WO 2011/154978 A2 to Sinha et al., hereinafter, “Sinha”.
Claim 11. A method for analyzing an image and providing the analysis for a driving assistance system of a vehicle, the method comprising: Malik [Introduction] teaches road sign detection and recognition is an important constituent in the design of the autonomous vehicle. A system that reads and interprets the road signs relieves the driver an extra burden of checking the road signs, and helps him concentrate on his driving. 

recording the image;  Malik [System Overview] teaches system takes an RGB image taken from a camera., Fig 1

determining an operating state of the vehicle; Malik [Abstract] teaches the detection is invariant to varying lighting conditions and shadows.

Malik [Introduction] teaches there maybe many difficulties involved in the detection process due to the changing weather and fading or shadowing of the road signs colours, hence depriving image of the ideal conditions of detection and recognition. Many systems that cater with these environmental complexities have been proposed…From the available literature one finds a variety of options for the colour space selection to deal with fading, changing light intensities and shadowing (the common problems in that maybe encountered). Each colour space has its own pros and cons. Similarly there maybe many options varying in complexities for shape detection and then finally for recognition.
Malik [3. Colour Segmentation] teaches (default colour space i.e. RGB poses many variations with changing light intensities, fading and shadows. So we convert the colour space to one that is most invariant to the mentioned three major problems; the HSV colour space. This particular colour space is chosen because Hue is invariant to changing light intensity as it is shadow-invariant, multiplicative/ scale invariant, additive/shift invariant and is invariant under saturation changes [2].
Malik [3. Colour Segmentation] teaches. For black regions, either gray scale image of the original image can be chosen and applied with suitable thresholds to give binary results, or achromatic region thresholds can be applied to the S and V images of the HSV color space as shown below in fig. 3.
Malik [Discussion] teaches the colour segmentation method used is invariant to lighting conditions and shadows. Various other colour spaces used by many researchers (which include normalized RGB, RGB, LUV) maybe made invariant to changing lighting but cannot be made invariant to shadows. Even in systems where HSV colour space is selected, the Hue and Saturation component are treated together e.g. an AND between the two. This method is not robust to shadows. Fleyeh [2] in his paper shows that only Hue is invariant to shadows and changing lighting conditions. So treating solely Hue while avoiding the achromatic regions as shown in the paper, makes the segmentation module invariant to changing lighting conditions as well as shadows. 
Malik fails to explicitly teaches providing the analysis of the image as data values. Frenzel, in the field of driver assistance systems, teaches and providing the analysis of the image as data values for the driving assistance system. Frenzel [page 2] teaches The main advantage of a monitoring unit according to the invention for the exterior in the direction of travel of a motor vehicle or an assistance system for motor vehicles, comprising such a monitoring unit with a partially color-coded (R and / or G and / or B and / or other colors such as Y etc.) camera that for the first time all relevant data for driving environment detection can be obtained with just one camera. Due to the essentially monochrome (B / W) image sensor of the camera, the sensitivity is not restricted in order to ensure reliable evaluation even in poor lighting conditions; the color coding (R and / or G and / or B and / or other colors such as Y etc.) in the edge area of the sensor does not interfere with those applications for which the purely monochrome (B / W) image is more favorable.
Hazelhoff, in the field of driver assistance systems, teaches analyzing the image using at least one image analysis process that is selected from at least two possible image analysis processes as a function of the operating state of the vehicle; Hazelhoff [Abstract] teaches this is an extremely challenging task, as the involved capturings are non-densely sampled, captured under a wide range of weather conditions and signs may be distorted.

Hazelhoff [1.2 System requirements and descriptions] teaches where the capturings are taken under various weather conditions and cover all public roads existing within this region.

Hazelhoff [4.1.2 Cascade stage II: SIFT-based classification of the retrieved sign detections]  teaches the second stage of the detection cascade classifies all detection bounding-boxes given by the HOG detector as either a correct or a false detection, where the latter are discarded. This stage employs SIFT features [15], which are reported to offer very robust features when considering small image deformations, image rotation, blur and illumination changes [18]…the second detection stage of the cascade starts with resizing each detection given by the HOG-based detector to a standard size (i.e. 100×100 pixels), after which W-color SIFT descriptors [3] are extracted from a dense grid, using a single scale. The resulting descriptors are then concatenated, and the resulting feature vector is classified using a linear SVM. Examiner interprets the retrieved sign detections to be from Cascade Stage I SIFT to be the first analysis task and linear SVM to be the second analysis task. 

Sinha, in the field of traffic sign detection, teaches the light conditions in the environment of the vehicle (operating state of the vehicle) [page 4] teaches a robust method for detecting and recognizing the traffic signs using images captured by a digital color and night vision camera, the said method characterized in being illumination invariant comprising various processor implemented steps.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify analyzing an image and providing the analysis for a driving assistance system of a vehicle by Malik and Frenzel with Hazelhoff’s and Sinha teaching of analyzing the image using at least one image analysis process that is selected from at least two possible image analysis processes as a function of the operating state of the vehicle. One would have been motivated to perform this combination due to the fact that it allows one to have accurate and up-to-date inventory of traffic signs in image data [Hazelhoff, Abstract]. In combination, Malik is not altered in that Malik continues to detect road signs. Hazelhoff's teachings perform the same as they do separately of a first analysis task and a second analysis task. Sinha continues to teach the light conditions in the environment of the vehicle.

Therefore one of ordinary skill in the art, such as an individual working in the field of driver assistance in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11.

Claim 12. Malik further teaches wherein the image represents an environment of the vehicle, Malik [Introduction] teaches there maybe many difficulties involved in the detection process due to the changing weather and fading or shadowing of the road signs colours, hence depriving image of the ideal conditions of detection and recognition. Many systems that cater with these environmental complexities have been proposed 

and wherein the data values a description of at least one object therein. Malik [System Overview] teaches system takes an RGB image taken from a camera. It extracts all the red regions using color segmentation. The red region detected may contain some other undesired red regions e.g. a red colored advertisement board. In order to remove these undesired blobs filtration is applied. In filtration, first the regions are categorized as objects using 8-connected region algorithm. Then the objects that do not satisfy the size range for the sign are removed. Finally, the non circular and non triangular regions are removed by passing each object through the shape detector. The output image contains only those regions that are suitable candidates for being a road sign; they have a red boundary, are circular or triangular and have enough pixel area. Owing to this resultant image the black pictogram inside the road sign is extracted from the inner regions of red objects. 
Claim 13. While Malik is silent on claim 13, Frenzel, in the field driver assistance, teaches wherein the image is recorded as at least a partial image, and wherein the at least one partial image includes a subset of image properties of the image. Frenzel [page 10] teaches ​FIG. 4 shows the corresponding exemplary image according to FIG. 1 with a partially color-coded outer space scene according to FIG. 2. The color information does not necessarily have to consist of the three primary colors. It is also possible to use only individual color filters such as, for example, red (R) for bid signs or yellow (Y) for lane markings, for example in the construction site region. Combinations of red (R) and green (G) colour filters or other colour filters which are specifically adapted to the application have also proven useful for increasing the contrast of curved signs in front of trees. ​Colour filters of this type can advantageously also be arranged at a distance from one another, for example on every second pixel of a row and/or column; that is to say in any combination with uncoded (N) pixels or differently coloured pixels or, if appropriate, specially adapted colour filters. 
Frenzel [Fig 4, elements 11 and 12]
Claim 14. Frenzel further teaches wherein the image is recorded as at least two partial images, and wherein each of the at least two partial images includes a different subset of image properties. Frenzel [page 10] teaches ​FIG. 4 shows the corresponding exemplary image according to FIG. 1 with a partially color-coded outer space scene according to FIG. 2. The color information does not necessarily have to consist of the three primary colors. It is also possible to use only individual color filters such as, for example, red (R) for bid signs or yellow (Y) for lane markings, for example in the construction site region. Combinations of red (R) and green (G) colour filters or other colour filters which are specifically adapted to the application have also proven useful for increasing the contrast of curved signs in front of trees. ​Colour filters of this type can advantageously also be arranged at a distance from one another, for example on every second pixel of a row and/or column; that is to say in any combination with uncoded (N) pixels or differently coloured pixels or, if appropriate, specially adapted colour filters. [page 8, 2nd paragraph]
Frenzel [Fig 4, elements 11, 12 and 13]
Claim 15. The combination of Malik and Frenzel further teaches wherein the operating state of the vehicle includes at least one of the following states: a speed of the vehicle, weather conditions in an environment of the vehicle, and light conditions in the environment of the vehicle. Malik [Abstract] teaches the detection is invariant to varying lighting conditions and shadows.

Malik [Introduction] teaches there maybe many difficulties involved in the detection process due to the changing weather and fading or shadowing of the road signs colours, hence depriving image of the ideal conditions of detection and recognition. Many systems that cater with these environmental complexities have been proposed 
Malik [Discussion] teaches the colour segmentation method used is invariant to lighting conditions and shadows. Various other colour spaces used by many researchers (which include normalized RGB, RGB, LUV) maybe made invariant to changing lighting but cannot be made invariant to shadows. Even in systems where HSV colour space is selected, the Hue and Saturation component are treated together e.g. an AND between the two. This method is not robust to shadows. Fleyeh [2] in his paper shows that only Hue is invariant to shadows and changing lighting conditions. So treating solely Hue while avoiding the achromatic regions as shown in the paper, makes the segmentation module invariant to changing lighting conditions as well as shadows. 
Frenzel [page 2] teaches The main advantage of a monitoring unit according to the invention for the exterior in the direction of travel of a motor vehicle or an assistance system for motor vehicles, comprising such a monitoring unit with a partially color-coded (R and / or G and / or B and / or other colors such as Y etc.) camera that for the first time all relevant data for driving environment detection can be obtained with just one camera. Due to the essentially monochrome (B / W) image sensor of the camera, the sensitivity is not restricted in order to ensure reliable evaluation even in poor lighting conditions; the color coding (R and / or G and / or B and / or other colors such as Y etc.) in the edge area of the sensor does not interfere with those applications for which the purely monochrome (B / W) image is more favorable.
Hazelhoff [Abstract] teaches this is an extremely challenging task, as the involved capturings are non-densely sampled, captured under a wide range of weather conditions and signs may be distorted.

Hazelhoff [1.2 System requirements and descriptions] teaches where the capturings are taken under various weather conditions and cover all public roads existing within this region.

Claim 16. While Malik is silent on claim 16, Hazelhoff, in the field of analyzing traffic signs in image data, teaches wherein the analysis is performed by the at least one image analysis process in a way that enables the at least one image analysis method to include a first analysis task and a second analysis task, wherein at least one feature is classified by the first analysis task using the subset of image properties in the at least one partial image, and wherein the at least one object is determined by the second analysis task, using the at least one classified feature as a basis. Hazelhoff [Abstract] teaches this is an extremely challenging task, as the involved capturings are non-densely sampled, captured under a wide range of weather conditions and signs may be distorted.

Hazelhoff [1.2 System requirements and descriptions] teaches where the capturings are taken under various weather conditions and cover all public roads existing within this region.

Hazelhoff [4.1.2 Cascade stage II: SIFT-based classification of the retrieved sign detections]  teaches the second stage of the detection cascade classifies all detection bounding-boxes given by the HOG detector as either a correct or a false detection, where the latter are discarded. This stage employs SIFT features [15], which are reported to offer very robust features when considering small image deformations, image rotation, blur and illumination changes [18]…the second detection stage of the cascade starts with resizing each detection given by the HOG-based detector to a standard size (i.e. 100×100 pixels), after which W-color SIFT descriptors [3] are extracted from a dense grid, using a single scale. The resulting descriptors are then concatenated, and the resulting feature vector is classified using a linear SVM. Examiner interprets the retrieved sign detections to be from Cascade Stage I SIFT to be the first analysis task and linear SVM to be the second analysis task. Examiner also interprets the use of the HOG detector and SIFT descriptor to be independent of the operating state.

Claim 17. The method of claim 12, wherein the at least one object is a traffic sign, a pedestrian, another vehicle and/or an animal. Malik [Abstract] teaches a system for detection and recognition of road signs with red boundaries and black symbols inside. 
Claim 18. It differ from claim 11 in that it is a device for performing the method of claim 11. Therefore claim 18 has been analyzed and reviewed in the same way as claim 11. See the above analysis.
Claim 19. It differ from claim 16 in that it is a device for performing the method of claim 16. Therefore claim 19 has been analyzed and reviewed in the same way as claim 16. See the above analysis.
Claim 20. It differs in claim 11 in that it is a system for performing the method of claim 11. Therefore claim 20 has been analyzed and reviewed in the same way as claim 11. See the above analysis.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661